*389
JUDGMENT

This cause was submitted upon the application of the National Labor Relations Board (the “Board”) for the enforcement of a certain order on consent issued by it against respondent. Michigan Council 25. American Federation of State. County and Municipal Employees. AFL-CIO, CLC, and its affiliated Local 1640, its officers, agents, and representatives, on March 7, 2003, in Board Case No. 7-CB-13351, and upon the transcript of the record in that proceeding, certified and filed in this court enforcing the order.
Upon consideration, it is ORDERED and ADJUDGED that the Board’s order of March 7, 2003, is hereby enforced. The respondent. Michigan Council 25, American Federation of State. County and Municipal Employees, AFL-CIO, CLC, and its affiliated Local 1640, its officers, agents, and representatives, shall:
1. Cease and desist from submitting to a referendum of its members, who have a vested interest in the outcome, the issue of seniority of the former case manager ETS employees and how seniority should be granted to them as a result of their inclusion in the Unit or in any like or related manner restraining and coercing employees in the exercise of the rights guaranteed in Section 7 of the National Labor Relations Act (the “Act”) in violation of Section 8(b)(1)(A) of the Act.
2. Take the following affirmative action which the Board finds will effectuate the policies of the Act:
(a) Request to bargain with STEP regarding the seniority of the former case manager/ETS employees.
(b) Within 14 days after service by Region 7, post at its union hall and business office located at 600 West Lafayette, Detroit, Michigan, copies of the appropriate attached notice to Employees and Members. Copies of the notice, on forms provided by Region 7, after being signed by the respondent’s authorized representative, shall be posted by the respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places, including places where notices to employees and members are customarily posted. The respondent will take reasonable steps to ensure that the notices are not altered, defaced, or covered by any other material.
(c) Within 21 days after service by Region 7, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the respondent has taken to comply with this judgment.